O’Connor, J.
(dissenting). General Laws c. 151 A, § 25 (1990 ed.), provides: “No . . . benefits shall be paid to an individual under this chapter for . . . (e) . . . the period of unemployment next ensuing . . . after he has left his work (1) voluntarily without good cause attributable to the employing unit .... An individual shall not be disqualified from receiving benefits ... if such individual establishes to the satisfaction of the commissioner [of the Department of Employment and Training] that his reasons for leaving were for such an *856urgent, compelling and necessitous nature as to make his separation involuntary.” The statute provides that the burden is on the employee to satisfy the commissioner that he or she had personal reasons for leaving work that were of such a compelling nature as to make the separation involuntary. The employee in this case failed to carry that burden. Yet the court affirms the District Court judgment awarding benefits. The court’s holding is wrong in my view. Even if the commissioner’s determination was tainted by legal error, as the court has concluded it was, a judicial award of benefits was inappropriate and should not be affirmed. Surely, it cannot be said that, as a matter of law, the plaintiff met her burden of satisfying the commissioner that she left her employment involuntarily. Were this case not now moot, a remand would be required to enable the agency to determine, applying the legal standard adopted today, whether the plaintiff left her job involuntarily.
The more interesting and far-reaching question is whether, as the court has concluded, the agency erred in deciding that the plaintiff was barred from recovery because her reason for leaving work, that is, her desire to follow to another place her “partner” to whom she was not married, as a matter of law was not urgent, compelling, and necessitous. I join Justice Nolan in concluding that the commissioner did not err and that the District Court judge did.
I agree with the Chief Justice that the Justices’ “views of the significance of the marital state and the integrity of the traditional family unit” cannot properly dictate the court’s decision in this case. The court’s task is to determine a question of law, which is whether the commissioner, acting through the review examiner and board of review, properly determined the statutory standard of disqualification and properly applied it to the review examiner’s findings. “The statutory exception to disqualification sets a standard calling for an exercise of judgment which is not purely factual. Such a determination, involving the application of the standard [law] to the facts found, brings into play the experience, technical competence, and specialized knowledge of the *857agency.” Director of the Div. of Employment Sec. v. Fingerman, 378 Mass. 461, 463 (1979). The court should have begun its analysis by according some deference to the expertise of the agency, both with respect to determination of the standard and with respect to its application to the facts. This would have been in accord both with our case law and our statutes. General Laws c. 151A, § 42 (1990 ed.), provides that “[t]he findings and decisions of the board shall be reviewed in accordance with the standards for review provided in paragraph (7) of section fourteen of chapter thirty A.” Chapter 30A, § 14 (7) (1990 ed.), provides, among other things, that a reviewing court may remand, set aside, or modify an agency decision if it is based on an error of law, and that, in making that determination, “[t]he court shall give due weight to the experience, technical competence, and specialized knowledge of the agency, as well as to the discretionary authority conferred upon it.” Nothing in the court’s opinion suggests that it has given such weight to the agency’s decision.
Quoting prior decisions of the court, the court states that “ ‘[w]hen faced with statutory opaqueness in the unemployment compensation law,’ we have construed the statute in favor of the unemployed worker.” Ante at 847. In none of the referenced cases was the court considering the question whether the employee’s leaving was involuntary. Nothing in our case law remotely suggests that, in determining whether an employee’s leaving was voluntary or involuntary, the court’s attitude has been that “ties go to the employee.”
The court goes on to say, citing four cases as examples, that “[a]pplying the broad provisions of § 25 (e), we have recognized a wide variety of personal circumstances that constitute good cause to decline otherwise suitable employment.” Ante at 847-848. The cited cases make clear that a person is not disqualified if he or she leaves work on account of disability, inability to get to work, family (traditional family) obligations, or a desire to follow a spouse to a distant location. None of them suggests the result that the court reaches in this case.
*858One other statement made by the court requires a response. The court states, ante at 850-851, “This action . . . concerns a statutory benefit for which, we have held in another context, a legally cognizable relationship is not a prerequisite. Roush v. Director of the Div. of Employment Sec., [377 Mass. 572, 575 (1979)].” The question in Roush was whether an individual who is eligible to receive unemployment compensation is entitled under c. 151 A, § 29 (c), to receive dependency allowances for dependent stepchildren. The court answered the question in the affirmative despite the fact that there is no “legally cognizable relationship” between stepparents and stepchildren. Roush does not support the proposition that a woman who leaves work to follow her partner, with whom she has no legally cognizable relationship, may thereby be qualified to receive unemployment compensation.
The court observes that “we have never held that, where a claimant leaves employment to join a partner in a new locality, unemployment compensation is solely restricted to married spouses.” Ante at 849. That, of course, is true. However, it is just as true that the court has never held, nor even hinted by way of dictum, that such a claimant may be entitled to benefits. Indeed, the following language taken from Raytheon Co. v. Director of the Div. of Employment Sec., 344 Mass. 369, 373 (1962), gives the opposite hint: “It would seem onerous to penalize an employer, who has work available, by increasing the charges that he must pay into the fund [see G. L. c. 151 A, § 14 — the merit rating system] by reason of unemployment resulting from an act of his employee over which the employer has no control. But this argument, however appealing, cannot override what seems to us to be the clearly expressed legislative intent. If as a result of this construction the consequences to employers are unduly harsh, the remedy must come from the Legislature.” That case involved three married women who left their employment to live out of State with their husbands. The court concluded that “the better view is that leaving employment to join one’s husband may be good cause, depending on all *859the circumstances of the case,” id., despite the fact that such a result would seem “onerous” and “harsh.” The clear implication from the 1962 Raytheon Co. court’s language is that the court would not conclude that a person, who leaves employment to follow another with whom he or she has no legally cognizable relationship, may be entitled on that ground to unemployment benefits at the expense of employers.
“The Commonwealth has legitimate and strong interests in ‘the strengthening and encouragement of family life for the protection and care of children.’ ” P.B.C. v. D.H., 396 Mass. 68, 73 (1985), quoting G. L. c. 119, § 1 (1984 ed.). Indeed, G. L. c. 151A, § 74 (1990 ed.), provides, “this chapter shall be known and may be cited as the Employment and Training Law, and shall be construed liberally in aid of its purpose, which purpose is to lighten the burden which now falls on the unemployed worker and his family.” Furthermore, “[m]arriage is not merely a contract between the parties. It is the foundation of the family. It is a social institution of the highest importance. The Commonwealth has a deep interest that its integrity is not jeopardized.” Feliciano v. Rosemar Silver Co., 401 Mass. 141, 142 (1987), quoting French v. McAnarney, 290 Mass. 544, 546 (1935). Therefore, the inference that a woman, who leaves her employment to follow her husband to his place of permanent employment at a distant location, was intended by the Legislature to be deemed to have left her employment for “urgent, compelling and necessitous reasons,” thus qualifying her for unemployment compensation despite the costs to employers who are “without fault,” is a valid inference. It cannot fairly be said, however, that a similar foundation exists to support a conclusion that the Legislature contemplated that employers or taxpayers should be required to finance a “partner” who leaves available employment in order to follow another partner, whether of the same or the other sex. If the Legislature were to have favored that kind of onerous and harsh result, it is fair to assume that it would have said so in G. L. c. 151, § 25 (e), loudly and clearly.
*860I would reverse the judgment below and would remand this case for the entry of a judgment affirming the action taken by the agency.